Case:l€-OBlB€-svvd Doc #:57 Filed: 10/09/18 Page 1 of 4

    

Fill in this information to identif your case

r

Debtor1 Adam M. Rohrbacher §

 

 

§ Debtor 2 Pamela A. Rohrbacher
§ (spouse, irmmg)

 

§ United States Banknrptcy Court for the: WESTERN DlSTRlCT OF MlCHlGAN
§

§ Case number 1 6-051 56 Check if this is:

 

 

§ (" k"°“'"§ Cl An amended filing

§ l:l A supplement showing postpetition chapter
13 income as of the following date:

OfflClal FOrm 106| m

Schedule |: Your lncome 12/15

 

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. |f you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

 

 

information Debtor 1 Debtor 2 or non-filing spouse
lf you have more than one job, - Employed - Employed
attach a separate page with Empl°yme"t status
information about additional m N°t employed n N°t employed
em lo ers. _

p y OCCupatron Contractor Worker Front Desk I Team Leader
include part-time, seasona|, or
self-employed work. Empl°yer'$ name Advanced OBGYN
Occupation may include student Employer'$ address . . _
or homemaker, if it applies. §:g':wd"::rg)ia:s~:| 439?01302

How long employed there? 3 Months 1.5 Years

_Give owns About Monthly income

 

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. include your non~H|ing
spouse unless you are separated.

lf you or your non-ti|ing spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need
more spaoe, attach a separate sheet to this form_

For Debtor 1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2- deductions). lf not paid monthly, calculate what the monthly wage would be. 2~ $ 0'00 $ 1’900'00
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ 0.00
4. Calculate gross lncome. Add line 2 + line 3_ 4. $ 0.00 $ 1 ,900.00

 

 

 

 

 

   

Schedule I: Your lncome page 1

g::§:§; Pamela A. Rohrbacher ease number (irknown) 16-05156
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4. $ 0.00 $ 1,900.00
5. List ali payroll deductions:
5a. Tax, Medicare, and Sociai Security deductions 5a. $ 0_00 $ 393_00
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ 0.00
50, Voluntary contributions for retirement plans 50. $ 0.00 $ 26.00
5d. Required repayments of retirement fund loans 5d. $ 0_00 $ 0.00
5e. insurance 5e. $ 0.00 $ 0.00
5f. Domestic support obligations 5f. $ 0.00 $ 0.00
59. Union dues 59. $ 0.00 $ 0.00
5h. Other deductions. Specify: 5h. $ 0_00 $ 0_00
Add the payroll deductions Add lines 53+5b+50+5d+5e+5f+59+5h. 6. $ 0.00 $ 419.00
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0_00 $ 1,481 .00
8. List ali other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
reoeipts, ordinary and necessary business expenses, and the total
monthly net income. 8a $ 3,647_38 $ 0_00
8b. interest and dividends 8b. $ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement and property settlement 8e. $ 0.00 $ 0.00
8d. Unemployment compensation 8d. $ 0.00 $ 0.00
8e. Social Security 8e. $ 0.00 $ 0.00
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (beneiits under the Supplementa|
Nutrition Assistance Program) or housing subsidies
Specify: 8f. $ 0.00 $ 0.00
89. Pension or retirement income 89. $ 0.00 $ 0.00
8h. Other monthly income. Specify: 8h.+ $ 0.00 $ 0.00
9. Add ali other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. $ 3,647.38 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. 10. $ 3,647.38 + $ 1,481.00 = $ 5,128.38
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-Eiing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ ___(_)._OQ_
12. Add the amount in the last column of line 10 to the amount in line 11 . The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ M,
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
l No.
El Y@SA EXp|ainf Breakdown of Monthiy Business Expenes:
Concrete $1410, insurance $90, Fuei $504, Vehic|e Maintenance $150, Work Suppiies $600, Taxes
$949.1 2
§ /i/iu/§Q Q/M§t__,....ew
, WM`X
§§r ,g
crucial Fo …oar lncome ` ~ ' 7 . ,, § page 2

Case:16-05156-svvo|

Adam M. Rohrbacher

Doc #:57 Filed: 10/09/18 Page 2 of 4

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case:l€-OBlB€-svvd Doc #:57 Filed: 10/09/18 Page 3 of 4

 

Fill in this information to identify your case

 

 

Check if this is:
|:| An amended filing
|'J A supplement showing postpetition chapter

 

13 expenses as of the following date:

§
§ Debfori Adam M. Rohrbacher
§ (spouse, ifniing)

§

§ Debf°r 2 Pamela A. Rohrbacher
§
i
i

§ United States Bankruptcy Court for the: WESTERN DlSTR|CT OF MlCHiGAN MM l DD / YYYY

l

 

 

‘ (lf known)

§casenumber 16-05156
§
§

Official Form 106J
Schedule J: Vour Expenses 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Describe ¥our Household
1. is this a joint case?

§:i No. Go to line 2_
- Yes. Does Debtor 2 live in a separate household?

- No
i:i Yes. Debtor 2 must tile Ofiicial Form 106J-2, Expenses for Separate Household of Deblor 2.

2. Do you have dependents? [:| No

       

 

 

 

DO not list Debtor 1 and - Yes_ Fill out this information for Dependent’s relationship to Dependent’s i?oes dependent
Dethr 2_ each dependent .............. Debtor 1 or Debtor 2 age live wrth you?
Do not state the n N°
dependents names. S°n 4 - Yes
El No
S°n 7 - Yes
i:i No
Son 8 l Yes
i:§ No
i:l Yes

 

3. Do your expenses include l No
expenses of people other than m
yourself and your dependents? Yes

Estimate Your Ongoing Monthiy Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule l: Your lncome
(ofrrciai Form 1osi.) Your expenses

   

4. The rental or home ownership expenses for your residence. include first mortgage

payments and any rent for the ground or lot. ~ $ o'oo

|f not included in line 4:

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowners or renter’s insurance 4b. $ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner“s association or condominium dues 4d. $ 0.00
$ 0.00

5. ‘ ~ ~ 'tional mortgage payme for y ur residence, such as home equity loans 5.
‘4' f\/iut/b »M/\/\_/

Schedule J: Your Expenses page 1

  

Case:l€-OBlB€-svvd Doc #:57 Filed: 10/09/18 Page 4 of 4

Debtor1 Adam M. Rohrbacher
DebtorZ Pamela A. Rohrbacher

6.

16.

17.

18.

19.

20.

21.
22.

23.

24.

   

 

Utilities:
6a. Electiicity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other. Specify:

 

Food and housekeeping supplies
Chi|dcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services

. Medical and dental expenses

Do not include car payments

lnsurance.

15a. Life insurance

15b. Health insurance

15c. Vehicie insurance
15d. Other insurance. Specify:

 

Specify:

 

installment or lease payments:
17a. Car payments for Vehicie 1

17b. Car payments for Vehicie 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20a. Mortgages on other property
20b. Real estate taxes

Other: Specify:

 

Calculate your monthly expenses
22a. Add lines 4 through 21_

Calculate your monthly net income.

The result is your monthly net income.

 

 

Case number (if known) 16'051 56
6a. $ 350.00
6b. $ 1 100.00
60. Telephone, cell phone, intemet, satellite, and cable services 6c. $ 200.00
6d. $ 0.00
7. $ 1,000.00
8. $ 0.00
9. $ 200.00
1 0. $ 1 50.00
11. $ 400.00
Transportation. include gas maintenance, bus or train fare. 12. $ 189_00
Entertainment, clubs, recreation, newspapers, magazines and books 13. $ 120.00
. Charitabie contributions and religious donations 14_ $ 0,00
Do not include insurance deducted from your pay or included in lines 4 or 20.
1 5a. $ 19.00
15b. $ 1,127.00
150. $ 258.00
15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
17a. $ 0.00
17b. $ 0.00
17c. $ 0.00
17d. $ 0.00
Your payments of aiimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your lncome (Officiai Form 106|). 18' $ o'°o
Other payments you make to support others who do not live with you. $ 0.00
19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowners or renters insurance 20c. $ 0_00
EOd. Maintenance, repair, and upkeep expenses 20d_ $ 0_00
20e. Homeowner’s association or condominium dues 20e. $ 0.00
21_ +$ 0.00
§ $ 4_,1 13.00
22b. Copy line 22 (monthiy expenses for Debtor 2), if any, from Ofiicial Form 106J-2 § $
22c. Add line 22a and 22b. The result is your monthly expenses § $ 4,113_00 §
23a. Copy line 12 (your combined monthly income) from Schedule l. 23a. $ 5,128_38
23b. Copy your monthly expenses from line 22c above 23b. -$ 4,113.00
23c. Subtract your monthly expenses from your monthly income. 23a § $ 1’015_38 §

 

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

l No.

 

 

l:] Yes. § Expiain here:

schedule .i: Yoiir`"i§x`penses»\`\

page 2

